Citation Nr: 1606603	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  06-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from October 1998 to June 2001.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which granted an increased 30 percent rating for service-connected posttraumatic stress disorder (PTSD) and an increased 20 percent rating for service-connected sciatica from August 19, 2004, the date of receipt of the Veteran's claim for increase.  (During the course of the appeal, the Veteran moved to Michigan; original jurisdiction now resides in the Detroit, Michigan RO.)  The Veteran appealed the ratings assigned and, during the course of this appeal, a claim for TDIU was raised in the context of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A final January 2013 Board decision (by a Veterans Law Judge other than the undersigned) granted an increased 50 percent rating from August 19, 2004 and an increased 70 percent rating from February 7, 2005 to November 4, 2009 (an interim November 2012 rating decision assigned an increased 100 percent rating from November 4, 2009) for PTSD and denied a rating in excess of 20 percent for sciatica; thereby, resolving the matter of the schedular rating for such disabilities.  The matter of a TDIU rating prior to November 4, 2009 was remanded for further development.  

As noted in the January 2013 Board remand, because the Veteran has been awarded a 100 percent rating for her service-connected PTSD from November 4, 2009, her TDIU claim was characterized as a claim for a TDIU rating prior to that date.  However, the grant of a 100 percent rating for a single service-connected disability does not necessarily negate a claim for TDIU from that date, if there are other disabilities upon which a TDIU rating may be based.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  In this case, the record reflects assertions by the Veteran that service connected disabilities other than PTSD result in occupational impairment.  Accordingly, her claim for a TDIU rating has been recharacterized to reflect consideration for the entire period on appeal, and is not limited to the period prior to November 4, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to her claims.  See 38 C.F.R. § 3.159.

The Veteran is in receipt of a 100 percent schedular rating for PTSD from November 4, 2009, but the issue of entitlement to a TDIU under 38 C.F.R. § 4.16 is not rendered moot.  In Bradley v. Peake, 22 Vet. App. at 293-94, the Court determined that, while no additional disability compensation could be paid when a total schedular disability rating was already in effect, a separate award of a TDIU predicated on a single disability could form the basis for an award of special monthly compensation (SMC).  The Court subsequently declared that if a veteran were awarded a TDIU rating (or by analogy in this case a schedular 100 percent rating) based on multiple underlying disabilities and then later received a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards would not be relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. at 250.  Accordingly, although entitlement to a 100 percent schedular rating for PTSD has been granted, VA still needs to consider entitlement to TDIU as it may result in the award of SMC pursuant to 38 U.S.C.A. § 1114(s).  Id.  

Pursuant to the January 2013 Board remand, August 2013 and February 2014 letters requested that the Veteran complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  She has failed to provide the requested information.  On remand, she should be afforded another opportunity to provide her employment information during the appeal period.  

In the January 2013 decision, the Board also noted that the issues of entitlement to service connection for back and hip disabilities, including as secondary to service-connected sciatica, had been raised by the record but had not been adjudicated by the RO.  As such, these matters were referred to the RO for appropriate action.  However, review of the record shows that the requested action has not been completed.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The matters of service connection for back and hip disabilities could have an impact on the TDIU claim.  These issues are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability and asked to report her employment status since August 2004.

2.  Adjudicate the referred claims of service connection for back and hip disorders, including as secondary to service-connected sciatica.  Only if the Veteran perfects an appeal of this decision, after appropriate development has been completed, the matters of service connection for back and hip disorders should be certified to the Board.

3.  After completing the requested development, forward the claims folder to an appropriate examiner to obtain an opinion as to functional impairment caused solely by the Veteran's service-connected disabilities (PTSD, sciatica, tinnitus as well as back and hip disorders if service connection is granted pursuant to 2, above) prior to November 4, 2009 and by her service connected disabilities other than PTSD after this date. 

The examiner should comment on the Veteran's ability to function in an occupational environment and describe the functional limitations related to her service-connected disabilities.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard her age or any impairment caused by nonservice-connected disabilities. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

